Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This is in response to application filed on April 05, 2021 in which claim 1-20 are presented for examination.  
				 Status of Claims
2.	Claims 1-20 are pending, of which claim 1 and 14 are in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-4, 14-17 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Kim (US PG Pub2016/0124595) published on May 05, 2016 in view of Fang et al. (US PG Pub 2016/0154554) published on June 02, 2016.

As per claim 1, 14 and 20, Kim teaches A method comprising: at a device with one or more processors(Para[0003] disclose a processor, as taught by Kim); non-transitory memory, a display, and an input device(Para[0003][0200] disclose memory, keyboard and terminal, as taught by Kim) : displaying, on the display, a first window associated with a first application within a display area(fig 1 e.g. s110 discloses application displays on a window of a display, as taught by Kim); 
in response to detecting the first user input: 
in accordance with a determination that the first window is displayed within the display area in full screen mode (Para[0108] fig 9B displays the tab window 950 to a whole of the terminal screen, as taught by Kim), adding the second window as a new tab within a tab bar associated with the first window(Fig 10, 11A-B Para[0113-0119] device displays second window in the second region and windows are being displayed on a single tab window 1165, as taught by Kim); and 
in accordance with a determination that the first window is displayed within the display area in windowed mode, displaying the second window separate from the first window within the display area(Fig 10, 11A-B Para[0113-0119] when the user touches the "tab view(e.g. windowed mode)", all the window being displayed separately, as taught by Kim);.
Kim does not explicitly teach 
detecting a first user input, via the input device, that corresponds to a request to add a second window associated with the first application; 
On the other hand, Fang teaches detecting a first user input, via the input device, that corresponds to a request to add a second window associated with the first application(Para[0035] window corresponding to the tab 4 (the second window) and the window that is currently displayed and corresponds to tab 1 are related, as taught by Fang); 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim invention with the teaching of Fang because doing so would result in increased efficiency and reduce user’s frustration by not having the user checking for the content displayed on all of open windows to find the right page when there are too many child windows.

	As per claim 2 and 15, the combination of Kim and Fang teaches wherein the first user input 

corresponds to selection of an affordance within the first window that causes an instruction to be sent to 

the first application to generate a new window associated with the first application(fig 3A-B Para[0030-

0036] second window as a child window of the first window corresponding to the user’s input. As taught by Fang).

	As per claim 3 and 16, the combination of Kim and Fang teaches wherein the first user input corresponds to a combination of one or more keystrokes that causes an instruction to be sent to the first (Para[0030-0036], as taught by Fang).

	As per claim 4 and 17, the combination of Kim and Fang teaches wherein adding the second window as the new tab within the tab bar associated with the first window(fig 3A-B, as taught by Fang) includes displaying the second window as a tab within the second window as the new tab within the tab bar associated with the first window after the second application generates the second window(fig 3A-B Para[0030-0040] child window(e.g. tab 4) relates to the parent window(Tab1), as taught by Fang). 

5.	Claims 5-13 and 18-19 are rejected under 35 U.S.C 103 as being unpatentable over Kim (US PG Pub2016/0124595) published on May 05, 2016 in view of Fang et al. (US PG Pub 2016/0154554) published on June 02, 2016 in further view of Holecek et al. (US PG Pub 2006/0161859) published on July 20, 2006.

	As per claim 5 and 18, the combination of Kim and Fang does not explicitly wherein adding the second window as a new tab within a tab bar associated with the first window includes: 
determining whether a global tabbed window functionality is enabled; and 
in accordance with the determination that the first window is displayed within the display area in full screen mode and in accordance with a determination that the global tabbed window setting is enabled, adding the second window as a new tab within a tab bar associated with the first window.
	On the other hand, Holecek teaches determining whether a global tabbed window functionality is enabled (Para[0065] disclose software programmatically controlling the opening of windows directly into a common window.  It is obvious to one ordinary skill in the art that software enables the multi window displays within a window tab, as taught by Holecek); and 
in accordance with the determination that the first window is displayed within the display area in full screen mode and in accordance with a determination that the global tabbed window setting is enabled, adding the second window as a new tab within a tab bar associated with the first window(Para[0065], as taught by Holecek).


As per claim 6 and 19, the combination of Kim, Fang and Holecek teaches wherein the first application is not included on an opt-out list for the global tabbed window functionality(fig 3, displays both windows under one tab.  It is obvious to one ordinary skill in the art that windows are included, as taught by Holecek).

As per claim 7, the combination of Kim, Fang and Holecek teaches after displaying the second window separate from the first window within the display area, detecting a second user input, via the input device, to merge the first and second windows into a single tabbed window(fig 2A-B and 3 Para[0040-0043], as taught by Holecek); and 
in response to detecting the second user input, replacing display of the separate first and second windows with a merged window that includes a tab bar with a first tab associated with the first window and a second tab associated with the second window(fig 2A-B and 3 Para[0040-0043], as taught by Holecek).

As per claim 8, the combination of Kim, Fang and Holecek teaches wherein the tab bar is displayed in a chrome region of the merged window(Fig 11b Para[0119], as taught by Kim), and wherein the tab bar is generated and controlled independent of the first application (Fig 3A-B, as taught by Fang).

As per claim 9, the combination of Kim, Fang and Holecek teaches after displaying the merged window, detecting a third user input, via the input device, to close the merged window(Para[0119-0125], as taught by Kim); and in response to detecting the third user input, sending window close instructions to the first application to close the first and second windows(Para[0119-0125], as taught by Kim).
As per claim 10, the combination of Kim, Fang and Holecek teaches after displaying the merged window, detecting a third user input, via the input device, dragging a third window separate from the merged window into the tab bar of the merged window(fig 3-5 Para[0045-0052], as taught by Holecek), wherein the third window is associated with a second application(fig 3A-B two tab window are related, as taught by Fang); and in response to the third user input, adding a new tab associated with the third window to the tab bar of the merged window(fig 3-5 Para[0045-0052], as taught by Holecek).

As per claim 11, the combination of Kim, Fang and Holecek teaches after displaying the merged window, detecting a third user input, via the input device, dragging the merged window into a third window separate from the merged window(fig 3-5 Para[0045-0052], as taught by Holecek), wherein the third window is associated with a second application(fig 3A-B two tab window are related, as taught by Fang); and in response to the third user input, adding a new tab associated with the third window to the tab bar of the merged window(fig 3-5 Para[0045-0052], as taught by Holecek).

As per claim 12, the combination of Kim, Fang and Holecek teaches after adding the new tab associated with the third window to the tab bar of the merged window, detecting a fourth user input, via the input device, to close the merged window(fig 11A-D Para[0119-0126], as taught by Kim); and 
in response to detecting the fourth user input, sending a first window close instruction to the first application to close the first and second windows and a second window close instruction to the second application to close the third window(Para[0055], as taught by Fang).

As per claim 13, the combination of Kim, Fang and Holecek teaches after detecting the first user input, detecting a subsequent user input, via the input device, to add a third window associated with a second application(fig 4-5 Para[0045-0052], as taught by Holecek); and 
in response to detecting the subsequent user input: in accordance with a determination that the first window is displayed within the display area in full screen mode, adding the third window as a new tab in a tab bar associated with the first window(fig 4-5 Para[0045-0052], as taught by Holecek); and in accordance with a determination that the first window is displayed within the display area in windowed (Fig 10, 11A-B Para[0113-0119], as taught by Kim).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/ Primary Examiner, Art Unit 2175                                                                                                                                                                                           Monday, September 27, 2021